[Cite as In re J.R., 2022-Ohio-3724.]


                                            COURT OF APPEALS
                                        COSHOCTON COUNTY, OHIO
                                        FIFTH APPELLATE DISTRICT


                                                    :    JUDGES:
                                                    :
                                                    :    Hon. W. Scott Gwin, P.J.
                                                    :    Hon. William B. Hoffman, J.
                                                    :    Hon. Patricia A. Delaney, J.
    IN RE J.R.                                      :
                                                    :    Case No. 2022CA0008
                                                    :
                                                    :
                                                    :
                                                    :
                                                    :    OPINION


  CHARACTER OF PROCEEDING:                              Appeal from the Coshocton County
                                                        Court of Common Pleas, Juvenile
                                                        Division, Case No. 21830066



  JUDGMENT:                                             AFFIRMED




  DATE OF JUDGMENT ENTRY:                               October 18, 2022




  APPEARANCES:


    For CCDJFS-Appellee:                                 For Father-Appellant:

    BENJAMIN E. HALL                                     LISA M. CHRISTENSEN
    Assistant Prosecuting Attorney                       17877 McKee Hill Rd.
    Coshocton County Prosecutor’s Office                 Frazeysburg, OH 43822
    318 Chestnut Street
    Coshocton, OH 43812
Coshocton County, Case No. 2022CA0008                                                 2

Delaney, J.

      {¶1} Father-Appellant D.R. appeals the February 8, 2022 judgment entry of the

Coshocton County Court of Common Pleas, Juvenile Division granting permanent

custody of the minor child J.R. to Plaintiff-Appellee Coshocton County Department of Job

and Family Services.

                        FACTS AND PROCEDURAL HISTORY

      {¶2} Mother T.A. and Father-Appellant D.R. are the biological parents of R.R.,

(born in September 2011), J.R. (born in October 2015), F.A. (born in March 2019), and

Z.A. (born in December 2020). Mother and Father began their relationship in 2011 and

are not married.

      {¶3} Mother has a prior history with the Muskingum County Department of Job

and Family Services. In 2006 and 2008, Muskingum County JFS investigated Mother for

mental health concerns, poor living conditions and non-cooperation regarding her two

children from a prior relationship, born in 2005 and 2008. The two children were removed

from her care and legal custody granted to family members. In 2008 and 2011, the

Muskingum County Court of Common Pleas, Juvenile Court ordered Mother to undergo

a psychological evaluation regarding her custody of one of the children. The psychologist

diagnosed Mother with a personality disorder and a cognitive disorder due to which it was

the evaluator’s opinion that Mother would not do well if allowed to regain custody of her

three-year old child. During the Muskingum County proceedings, Mother demonstrated

non-compliance with the case plan, mental health concerns, and threatened violence to

the caseworkers and staff.
Coshocton County, Case No. 2022CA0008                                                   3

       {¶4} Father has three children from a prior relationship who were removed from

his care through civil actions.

                                       Complaint

       {¶5} On March 20, 2018, Plaintiff-Appellee Coshocton County Department of

Job and Family Services (“CCDJFS”) received a report of bug infestation when R.R. was

observed at school with bed bugs and cockroaches on her body and in her school bags.

It was also reported that R.R. at six years old was responsible for the care of her younger

sister. CCDJFS attempted to gain entrance into Mother and Father’s home to investigate

but Parents would not allow them access.

       {¶6} On June 4, 2018, CCDJFS filed a complaint seeking protective supervision

of R.R. and J.R. CCDJFS obtained a court order to allow them access to the home. The

investigator observed the home was cluttered and in disarray. There were boxes stacked

to the ceiling, medications laying in reach of the children, dirty dishes, cockroaches, and

hole in the bathroom floor. The juvenile court granted protective supervision on June 26,

2018. CCDJFS filed a motion for ex parte temporary custody, which the juvenile court

granted, and the children were placed in foster care. There were no kinship placements

available for the children. R.R. and J.R. were placed in separate foster homes because

R.R. was parentified. She behaved as if she was responsible for J.R.’s care and became

aggressive with J.R. or others who tried to care for J.R. On June 28, 2018, the juvenile

court held a shelter care hearing and continued the order of temporary custody. A

Guardian ad Litem was appointed for the children.

       {¶7} After placement in foster care, R.R. was diagnosed by Nationwide

Children’s Hospital with a genetic disorder called STAT3 Gain of Function disease. The
Coshocton County, Case No. 2022CA0008                                                   4

disease impacts R.R.’s immune system and her ability to heal from injury or illness. R.R.

was required to live in a sanitary environment to protect her health.

       {¶8} The original case plan for Mother and Father was filed on July 3, 2018 and

an amended case plan was filed on August 6, 2018. The amended case plan was

necessary because R.R. moved to a different foster care provider. In the case plan,

Parents were required to provide safe, clean, and stable housing, complete parenting

classes, obtain a parenting assessment and follow recommendations, maintain

employment, and attend visitation.

       {¶9} CCDJFS dismissed the cases for R.R. and J.R. on September 4, 2018 and

filed new complaints on September 5, 2018. The juvenile court held the preliminary,

adjudicatory, and dispositional hearings on October 2, 2018 where R.R. and J.R. were

adjudicated neglected and dependent children. The children remained in the temporary

custody of CCDJFS.

       {¶10} F.A. was born in March 2019. Parents tried to evade CCDJFS at the time

of F.A.’s birth, but a hospital social worker independently reported the birth and concerns

about Mother’s behavior. On March 28, 2019, an ex parte order was issued removing

F.A. from Parents’ care and placing her in the foster home with J.R. F.A. was adjudicated

dependent. An amended case plan was filed on April 11, 2019 to add F.A.

       {¶11} The first Annual Court Review was held on May 15, 2019. Parents had

moved three times and currently resided in Zanesville. At the time of the hearing, Father

was incarcerated for failure to pay child support. Mother was maintaining employment.

Parents were attending two-hour supervised visits with R.R. and J.R. once a week.

Parents had supervised visitation with F.A. for two-hours, three times a week. Parents
Coshocton County, Case No. 2022CA0008                                                    5

completed a parenting assessment with Chrysalis Counseling Center. Father was

diagnosed with generalized anxiety disorder and major depressive episode severe. The

evaluator assessed that Father accepted no responsibility for his actions and was

unwilling or unlikely to implement long-term changes necessary to provide a stable, safe,

and nurturing home for the children. Mother was diagnosed with bipolar disorder and

borderline personality disorder, requiring intensive individual counseling. Mother was

regularly attending counseling. Parents had completed parenting classes. The annual

review reported that R.R. and J.R. required extensive dental work – R.R. needed three

fillings, one root canal, and seven crowns and J.R. had a cavity in every tooth, except

one. The GAL recommended that CCDJFS work towards permanency for the children

with their current foster placements or whomever CCDJFS approved.

       {¶12} On June 24, 2019, CCDJFS filed a motion to reduce Parents’ visitation with

the children. Parents opposed the motion. The juvenile court denied the motion on August

6, 2019, finding that while Parents had failed to comply with the supervised visitation

guidelines, it was in the best interest of the children and the goal of reunification to

maintain visitation.

       {¶13} In July 2019, J.R. and F.A. were rehomed in a foster-to-adopt home. F.A.

was diagnosed with the STAT3 Gain of Function disease.

       {¶14} In October 2019, R.R. was demonstrating behavior that caused concerns

for the safety of the foster care provider’s children. R.R. was rehomed with a foster

provider who could provide more singular attention to R.R. and address her behavioral

needs. R.R. was acting out by intentionally clogging a toilet and setting fires in the home.

The foster provider reported that she felt R.R. liked her but was not bonded with her. The
Coshocton County, Case No. 2022CA0008                                                  6

foster provider was not a foster-to-adopt home. R.R. wanted to go home to be with her

sisters.

        {¶15} The second Annual Court Review was heard on March 20, 2020, along with

a motion for second six-month extension for J.R. and R.R. and the first six-month

extension for F.A. It was determined that Parents had obtained housing in October 2019.

The ongoing caseworker had attempted unannounced home visitation accompanied by

law enforcement (due to Mother’s threats in her previous case), but Father refused access

to the home. The GAL visited the home and observed that Mother’s brother, a man, and

a child also lived in the small home. The home was clean but cluttered. Father and Mother

were employed. Of most significance, the ongoing case worker reported that Parents’

supervised visitation was not progressing. Mother and Father were not utilizing the skills

offered by parenting coaching. The visitation observer witnessed Parents being harsh

with the children, especially with R.R. Parents occasionally mocked the children if they

cried. They struggled to care for three children with different age-appropriate needs.

Father was disengaged from the visitation, either laying on the floor, sleeping, or

crocheting while Mother did most of the parenting work. Father was asked to stop

crocheting during visitation, but he was observed crocheting under the table during

visitation.

        {¶16} Following the second Annual Court Review, the COVID 19 pandemic

suspended visitation, but resumed in June 2020.

        {¶17} A new ongoing caseworker was assigned in December 2020. She noted

there had been little improvement in the Parents’ visitation with the children as to

parenting skills or their reception to parenting coaching.
Coshocton County, Case No. 2022CA0008                                                     7

       {¶18} Parents had a fourth child, Z.A. in December 2020. The juvenile court

denied removal of the child but placed the child under protective supervision.

       {¶19} The ongoing caseworker was able to conduct a home visit. She found the

home to be too small for a family of six and smelled of cigarette smoke and animal odors.

Mother complained to her that Father did not assist with the home or the care of Z.A.

       {¶20} On September 10, 2020, CCDJFS filed a motion for permanent custody of

R.R., J.R., and F.A. CCDJFS filed a motion to suspend visitation on November 25, 2020.

                                         Hearings

       {¶21} The juvenile court first held hearings on the pending motion to suspend

visitation on December 22, 2020 and February 9, 2021. After the hearing, the juvenile

court suspended Parents’ visitation due to the evidence presented and compounded by

Parents failure to act appropriately by laying in their bed during a remote hearing

appearance.

       {¶22} The hearings on the pending motion for permanent custody were held on

July 15, 2021, July 16, 2021, and July 22, 2021. At the hearing, while the evidence

demonstrated that Parents had completed a portion of their case plan, such as graduating

from parenting classes, maintaining employment, and obtaining housing, witnesses

testified that Parents had failed to progress in their relationship with the children despite

the reasonable efforts of CCDJFS. Multiple witnesses testified that this was the longest

case they had where the parents had not progressed from supervised visitation. The

ongoing caseworker and visitation supervisor could not recommend unsupervised

visitation. Mother had made some effort during visitation, but Father continued to make

little to no effort to engage with the children or assist Mother parent the children. In the
Coshocton County, Case No. 2022CA0008                                                   8

two years that Parents had been engaged in visitation with the children, the witnesses did

not observe any progression in Parents’ parenting skills.

       {¶23} The psychological evaluators testified at the hearing as to their reports on

Mother and Father. Mother was diagnosed with a personality disorder that could not be

resolved with medication but would require intensive, long-term individual counseling.

Mother was attending weekly counseling. The evaluators opined that reunification with

Parents was unlikely if Parents’ psychological conditions were not appropriately

addressed.

       {¶24} The foster parents to F.A. and J.R. testified that the children were bonded

with them and their other children. They were interested in adopting the children. The

children wanted to remain with the foster family.

       {¶25} The foster parent for R.R. testified that she loved R.R. but she was not sure

this was a permanent placement for R.R. R.R. expressed that she wanted to be with her

sisters and because of COVID and scheduling, had not had an opportunity to visit with

them. The juvenile court conducted an in camera interview with R.R. on July 23, 2021.

       {¶26} The GAL recommended the children be placed in the permanent custody of

CCDJFS.

       {¶27} Mother testified at the hearing that she was meeting the case plan

expectations. She was also caring for Z.A., working, and attending counseling.

                                    Judgment Entry

       {¶28} On February 8, 2022, the juvenile court issued an 11-page, thoroughly

analyzed judgment entry awarding permanent custody of R.R., J.R., and F.A. to CCDJFS.

The juvenile court found that despite the reasonable efforts of CCDJFS, Mother and
Coshocton County, Case No. 2022CA0008                                                    9

Father had not remedied the issues that caused the children to be removed from their

care. R.R., J.R., and F.A. had been in the temporary custody of CCDJFS for 12 out of 22

consecutive months. The juvenile court next found it was not in the best interests of the

children to be placed with Mother and Father. Both Parents exhibited cognitive and/or

psychological issues that would require intensive, long-term therapy to mitigate. The

children had been in the temporary care of CCDJFS for two years and Parents had not

progressed in their relationship with the children past supervised visitation. The children

were placed in foster homes that were meeting their emotional needs and the specific

health needs of R.R. and F.A.

       {¶29} It is from this judgment entry that Father now appeals.

                                ASSIGNMENT OF ERROR

       {¶30} Father raises one Assignment of Error:

       {¶31} “I. THE TRIAL COURT ERRED BY FINDING THAT THE BEST INTEREST

OF THE MINOR CHILDREN WOULD BE SERVED BY THE GRANTING OF

PERMANENT CUSTODY TO COSHOCTON COUNTY JOB & FAMILY SERVICES WAS

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

                                        ANALYSIS

       {¶32} In his sole Assignment of Error, Father contends the juvenile court erred

when it found it would be in the best interests of R.R., J.R., and F.A. to be placed in the

permanent custody of CCDJFS. We disagree.

       {¶33} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses. Our role is to determine whether there is relevant, competent,

and credible evidence upon which the fact finder could base its judgment. Cross Truck v.
Coshocton County, Case No. 2022CA0008                                                       10

Jeffries, 5th Dist. Stark No. CA5758 (Feb. 10, 1982). Accordingly, judgments supported

by some competent, credible evidence going to all the essential elements of the case will

not be reversed as being against the manifest weight of the evidence. C.E. Morris Co. v.

Foley Constr., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

        {¶34} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

        {¶35} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply: (a) the child is not

abandoned or orphaned, and the child cannot be placed with either of the child's parents

within a reasonable time or should not be placed with the child's parents; (b) the child is

abandoned; (c) the child is orphaned and there are no relatives of the child who are able

to take permanent custody; or (d) the child has been in the temporary custody of one or

more public children services agencies or private child placement agencies for twelve or

more months of a consecutive twenty-two month period ending on or after March 18,

1999.

        {¶36} In determining the best interest of the child at a permanent custody hearing,

R.C. 2151.414(D)(1) mandates the trial court must consider all relevant factors, including,

but not limited to, the following: (a) the interaction and interrelationship of the child with
Coshocton County, Case No. 2022CA0008                                                         11

the child's parents, siblings, relatives, foster parents and out-of-home providers, and any

other person who may significantly affect the child; (b) the wishes of the child as

expressed directly by the child or through the child's guardian ad litem, with due regard

for the maturity of the child; (c) the custodial history of the child; (d) the child's need for a

legally secure permanent placement and whether that type of placement can be achieved

without a grant of permanent custody; and (e) whether any of the factors in division (E)(7)

to (11) of R.C. 2151.414 apply in relation to the parents and child.

       {¶37} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

       {¶38} In this case, we find there was competent, credible evidence to support the

juvenile court’s decision that it was in the best interest of the children to be placed in the

permanent custody of CCDJFS. The witness testimony from multiple caseworkers and

visitation observers shows limited interaction or interrelationship between Father and the

children. The evidence demonstrates Father made little to no effort to engage with the

children or assist Mother with parenting the children during visitation. During visitation,

Father was observed laying on the floor, sleeping, snoring, or crocheting. The children at

one point played with Father by crawling on his body as he laid on the floor. Mother was

observed parenting the children on her own, without Father’s assistance. Mother

complained to caseworkers that Father did not assist her with the children. Multiple

witnesses testified that this was the longest case they had where the parents had not
Coshocton County, Case No. 2022CA0008                                                     12

progressed from supervised visitation. The ongoing caseworker and visitation supervisor

could not recommend unsupervised visitation. In the two years that Parents had been

engaged in visitation with the children, the witnesses did not observe any progression in

Parents’ parenting skills.

       {¶39} The juvenile court conducted an in camera interview with R.R., but that

interview was not provided to this Court on appeal. There was evidence R.R. expressed

that she wished to be reunified with her family. Upon investigation, it appeared that R.R.

wished to be reunified with her sisters, which unfortunately was not in R.R.’s best interests

due to her parentification. The children’s current foster placements were meeting their

specialized health and emotional needs.

       {¶40} Father concedes the children have been placed in the temporary custody

of CCDJFS for 12 or more months of a consecutive 22-month period. This Court has

adopted the position that proof of temporary custody with an agency for twelve or more

months of a consecutive twenty-two-month period alone is sufficient to award permanent

custody. In re R.M., 5th Dist. Stark No. 2021CA00085, 2021-Ohio-4378, 2021 WL

5879225, ¶ 36 citing Matter of O.M., 5th Dist. Coshocton No. 20CA0017, 2021-Ohio-

1310, 2021 WL 1424200, ¶ 33 citing In the Matter of A.S., V.S., and Z.S., 5th Dist.

Delaware No. 13 CAF 050040, 2013-Ohio-4018. Therefore, a finding that grounds existed

for permanent custody cannot be against the manifest weight of the evidence. Matter of

L.G., 5th Dist. Stark No. 2020-CA-00139, 2021-Ohio-743, ¶ 36.

       {¶41} The record in this case demonstrates the juvenile court thoroughly

considered the best interests of the children pursuant to R.C. 2151.414(D)(1). The
Coshocton County, Case No. 2022CA0008                                                 13

manifest weight of the evidence shows R.R., J.R., and F.A. need legally secure placement

which can only be obtained by awarding permanent custody to CCDJFS.

       {¶42} Father’s sole Assignment of Error is overruled.

                                    CONCLUSION

       {¶43} The judgment of the Coshocton County Court of Common Pleas, Juvenile

Division, is affirmed.

By: Delaney, J.,

Gwin, P.J. and

Hoffman, J., concur.